DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.		Applicant’s arguments with respect to claims 1-2, 10-11, and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2. 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson et al. (US 2013/0225227) in view of Vajapeyam et al. (US 2016/0255594).
Regarding claims 1, 10, and 18, Ericson teaches that a power sharing method (abstract, Fig. 1, 3, and pages 2, paragraphs 14 - 20). Ericson teaches that estimating, by a network device, a first transmit power based on a traffic volume of terminal devices to be scheduled in a first carrier in a first scheduling period (pages 2, paragraphs 31 – pages 3, paragraphs 43, Fig. 1, 3, and pages 5, paragraphs 71 - 80, where teaches the base station estimated the statistic power distribution of transmit power to the user equipment, during a time interval, a margin of power not to be shared with the second radio access, is calculated based on estimated statistic power distribution, and reallocation will follow the following variations…user variations, new user arrives requiring a reallocation..busy vs non busy variations..traffic variations). Ericson teaches that the first transmit power is a transmit power in the first carrier for scheduling the to-be-scheduled terminal devices in the first scheduling period (pages 3, paragraphs 45 – pages 4, paragraphs 59 and Fig. 1, 4, where teaches a margin of power not to be shared with the second radio access, is calculated based on estimated statistic power distribution). Ericson teaches that estimating, by the network device, a second transmit power based on the first transmit power and an initially configured transmit power of the first carrier (pages 3, paragraphs 40 – pages 4, paragraphs 61 and Fig. 4, 5, where teaches the statistic power distribution is represented by the maximum of power used during the time interval by any user equipment among said user equipment and by any previous user equipment using the first radio access in a previous time interval, and calculating the margin of power not to be 
Ericson does not specifically disclose the limitation “a first transmit power based on a traffic volume of terminal devices to be scheduled in a first carrier”. However, Vajapeyam teaches the limitation “a first transmit power based on a traffic volume of terminal devices to be scheduled in a first carrier” (pages 2, paragraphs 12 – pages 3, paragraphs 34, Fig. 6, 15, 17, and pages 8, paragraphs 77 – 85, where teaches a power control configuration is selecting or determining transmit power level, and the power control configuration is based on a traffic type or a traffic volume of wireless devices according to set of prioritization rules (scheduling) on a first or second carrier). It would 
Regarding claim 2, Ericson teaches that exchanging, by the network device, a sharable transmit power of the first carrier and a sharable transmit power of another carrier in a transmit power sharing group in a broadcast manner to perform transmit power sharing (pages 4, paragraphs 65 – pages 5, paragraphs 80 and Fig. 5, 6), wherein the first carrier is any carrier in the transmit power sharing group (pages 4, paragraphs 65 – pages 5, paragraphs 80 and Fig. 5, 6). 
Regarding claim 11, Ericson and Vajapeyam teach all the limitation as discussed in claims 1 and 2. Furthermore, Ericson further teaches that send, in a broadcast manner in a transmit power sharing group in which the first carrier is located, a sharable transmit power of the first carrier, to perform transmit power sharing (pages 4, paragraphs 65 – pages 5, paragraphs 80 and Fig. 5, 6), wherein the first carrier is any carrier in the transmit power sharing group (pages 4, paragraphs 65 – pages 5, paragraphs 80 and Fig. 5, 6). 
Regarding claim 19, Ericson and Vajapeyam teach all the limitation as discussed in claims 1 and 2.




Allowable Subject Matter
4.		Claims 3-9, 12-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “calculating, by the network device, a third transmit power based on the second transmit power and a preset shared transmit power, wherein the third transmit power is a sharable transmit power of the first carrier in the first scheduling period, broadcasting, by the network device, information about the third transmit power to the transmit power sharing group, wherein the transmit power sharing group comprises a plurality of carriers, receiving, by the network device, information about a fourth transmit power, wherein the fourth transmit power is a sharable transmit power of the second carrier in the transmit power sharing group, and calculating, by the network device, a fifth transmit power based on the information about the third transmit power and the information about the fourth transmit power, wherein the fifth transmit power is an actually shared transmit power of the first carrier in the first scheduling period” as specified the claims.



5.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
March 10, 2022

John J Lee
/JOHN J LEE/
Primary Examiner, Art Unit 2649